EXHIBIT I TEEKAY TANKERS LTD. 4th Floor, Belvedere Building, 69 Pitts Bay Road, Hamilton, HM 08 Bermuda NEWS RELEASE TEEKAY TANKERS LTD. ANNOUNCES FIRST QUARTER DIVIDEND Hamilton, Bermuda – May 13, 2008 – Teekay Tankers Ltd. (Teekay Tankers) today announced a cash dividend of $0.70 per share for the quarter ended March 31, 2008.This dividend is payable on May 30, 2008 to all shareholders of record on May 23, 2008. “We are pleased to declare Teekay Tankers’ first full quarter dividend since its initial public offering,” stated Bjorn Moller, Teekay Tankers’ Chief Executive Officer.“Spot tanker freight rates in the second quarter to-date have exceeded the average rates in the first quarter. Coupled with our recent acquisition of two Suezmax tankers in April 2008, we expect to generate more cash available for distribution in the second quarter.” About Teekay Tankers Ltd. Teekay Tankers Ltd. is a Marshall Islands corporation recently formed by Teekay Corporation (NYSE: TK) as part of its strategy to expand its conventional oil tanker business. Teekay Tankers Ltd. currently owns a fleet of nine double-hull Aframax-class and two double-hull Suezmax-class oil tankers, which an affiliate of Teekay Corporation manages through a mix of short- or medium-term fixed-rate time-charter contracts and spot tanker market trading. In addition, Teekay Corporation has agreed to offer to Teekay Tankers Ltd., within 18 months following the completion of its initial public offering on December 18, 2007, the opportunity to purchase up to two existing Suezmax-class oil tankers. Teekay Tankers Ltd. intends to distribute on a quarterly basis all of its cash available for distribution, subject to any reserves established by its board of directors. Teekay Tankers’ common stock trades on the New York Stock Exchange under the symbol “TNK”. For Investor Relations enquiries contact: Dave
